Citation Nr: 0311479	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), an acquired psychiatric 
disorder other than PTSD, to include bipolar affective 
disorder, residuals of a head injury, and residuals of 
abrasions of the right hand were the subject of an earlier 
decision dated January 3, 2003.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from March 26, 1979, to June 
1, 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded this case to the RO in May 2000.  The case 
was returned to the Board in November 2002.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002). ; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

Pursuant to the VCAA and 38 C.F.R. § 19.9(a)(2) (2002), the 
Board determined that the evidence needed to substantiate the 
veteran's claim would be a medical opinion linking a current 
right knee disorder to his period of active service.  
Therefore, the Board arranged for the veteran to be evaluated 
in April 2003 by a VA specialist in orthopedics, who was 
requested to offer an opinion as to the likely etiology of 
any right knee disorder.  A copy of the report of the VA 
joints examination and opinion in April 2003 is of record.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which... is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."  Accordingly, this case must be remanded to 
the RO for initial consideration of the April 2003 
examination and opinion and for readjudication of the 
veteran's claim.

Under the circumstances, this case is remanded to the RO for 
the following:

1.	The RO should review the report of the VA joints 
examination in April 2003 and then readjudicate the 
veteran's claim.
2.	If the decision remains adverse to the veteran, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto, which should include a 
notification of the evidence which the veteran would 
need to submit to substantiate his claim on appeal.  
The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




